Case 1:19-md-02915-AJT-JFA Document 816 Filed 09/02/20 Page 1 of 2 PageID# 12789



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                         Alexandria Division

 IN RE: CAPITAL ONE CONSUMER                           )
 DATA SECURITY BREACH LITIGATION                       )       MDL No. 1:19md2915 (AJT/JFA)
                                                       )

 This Document Relates to ALL Cases



                                              NOTICE
                            September 2020 Monthly Status Conference

        By Pre-Trial Order #8 dated January 29, 2020[Doc. 302], this Court ordered that a status

 conference shall take place on the second Tuesday of each month at 2:00 p.m. Eastern Time

 beginning in March 2020, unless otherwise ordered by the Court. Pursuant to that Order, the

 Court will conduct the monthly status conference on Tuesday,September 8,2020 at 2:00 p.m.

 Eastern Time via videoconference and teleconference.

        Plaintiffs' Lead Counsel and Defendant's Lead Counsel,jointly if possible, otherwise

 separately, shall submit to the Court, by no later than 5:00 p.m. Eastern Time on Friday,

 September 4,2020, an agenda ofitems to be discussed at the upcoming monthly status

 conference.

        The Court will provide to the Lead Counsels appointed in Pre-Trial Order #2[Doc. 38]

 and Pre-Trial Order #3 [Doc. 210] information to participate via videoconference(Zoom). All

 other participants shall participate via teleconference.

        For purposes ofthe teleconference, the participant dial-in information is:

        Dial-In:                1-888-278-0296

        Access Code:            4593250#
Case 1:19-md-02915-AJT-JFA Document 816 Filed 09/02/20 Page 2 of 2 PageID# 12790
